DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 151 of the application is rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 & 20 of related U.S. Patent No. 8,945,233 and Claims 1 & 5 of related U.S. Patent No. 10,195,037.
Claim 1 of U.S. Patent No. 8,945,233 recites a method of treating a hip joint of a human patient, the hip joint comprising an acetabulum, the acetabulum being a part of the pelvic bone, and a caput femur, the caput femur being the proximal part of the femoral bone (see claim 1, Lines 1-4 of patent), said method comprising the steps of - cutting the skin of the human patient (see claim 1, Line 5 of patent), - dissecting an area of the pelvic bone on an abdominal side of the pelvic bone (see claim 1, Lines 6-7 & claim 20 of patent), - creating a hole in said dissected area, said hole passing through the pelvic bone and into the hip joint of the human patient (see claim 1, Lines 8-10 of patent), and - performing a surgical action in the hip joint, through said hole in the pelvic bone (see claim 1, Lines 11-13 of patent).
Claim 1 of U.S. Patent No. 10,195,037 recites a method of treating a hip joint of a human patient, the hip joint comprising an acetabulum, the acetabulum being a part of the pelvic bone, and a caput femur, the caput femur being the proximal part of the femoral bone (see claim 1, Lines 1-4 of patent), said method comprising the steps of - cutting the skin of the human patient (see claim 1, Line 5 of patent), - dissecting an area 
Claim 160 of the application is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 2 of related U.S. Patent No. 8,945,233 & Claim 26 of related U.S. Patent No. 10,195,037.
Claim 2 of U.S. Patent No. 8,945,233 recites a method of treating a hip joint of a human patient (see claim 2, Lines 1-4 of patent) said method comprising the steps of: - inserting a needle or a tube like instrument into the patient's body (see claim 2, Lines 5-6 of patent), - using the needle or tube like instrument to fill a part of the patient's body with gas and thereby expanding a cavity within the body (see claim 2, Lines 7-9 of patent), - placing at least two laparoscopic/arthroscopic trocars in said cavity (see claim 2, Lines 10-11 of patent), - inserting a camera through one of the laparoscopic/arthroscopic trocars into said cavity (see claim 2, Lines 12-13 of patent), - inserting at least one dissecting tool through one of said at least two laparoscopic/arthroscopic trocars (see claim 2, Lines 14-15 of patent), - dissecting an area of the pelvic bone on the opposite side from the acetabulum (see claim 2, Lines 16-17 of patent), - creating a hole in said dissected area, said hole passing through the pelvic bone and into the hip joint of the human patient (see claim 2, Lines 18-20 of patent), and - performing a surgical action in the hip joint, through said hole in the pelvic bone (see claim 2, Lines 21-23 of patent).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) must be filed to overcome the above non-statutory double patenting rejection since the related patents (U.S. Patent Nos. 8,945,233 & 10,195,037) have already been issued. The terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim Objections
Claim 153 is objected to because of the following informalities:  In Line 2, the word --to-- should be added before the word “a”. Appropriate correction is required.
Claim 162 is objected to because of the following informalities:  In Line 2, the word --to-- should be added before the word “a”. In Line 7, the limitation “a surgically created” should be deleted. Appropriate correction is required.
Claim 164 is objected to because of the following informalities:  In Line 7, the limitation “a surgically created” should be deleted. Appropriate correction is required.
Claim 166 is objected to because of the following informalities:  In Lines 6-7, the limitation “a surgically created” should be deleted. Appropriate correction is required.
Claim 168 is objected to because of the following informalities:  In Lines 6-7, the limitation “a surgically created” should be deleted. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 151-168 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 152 at Lines 3-4 recites the limitation “a hip region” and “a pelvic bone region”. It is unclear if the recited hip region is the previously recited hip joint itself or an area in another place in the hip or a region nearby, and further unclear if the recited pelvic bone region is the previously recited pelvic bone itself or another area of the pelvic bone or a region nearby. Appropriate correction is required.
Claim 155 at Lines 13-14 recites the limitation “a hip region” and “a pelvic bone region”. It is unclear if the recited hip region is the previously recited hip joint itself or an area in another place in the hip or a region nearby, and further unclear if the recited pelvic bone region is the previously recited pelvic bone itself or another area of the pelvic bone or a region nearby. Appropriate correction is required.
Claim 157 at Line 13 recites the limitation “a hip region” and “a pelvic bone region”. It is unclear if the recited hip region is the previously recited hip joint itself or an area in another place in the hip or a region nearby, and further unclear if the recited pelvic bone region is the previously recited pelvic bone itself or another area of the pelvic bone or a region nearby. Appropriate correction is required.
Claim 159 at Line 13 recites the limitation “a hip region” and “a pelvic bone region”. It is unclear if the recited hip region is the previously recited hip joint itself or an area in another place in the hip or a region nearby, and further unclear if the recited 
Claim 160 at Lines 15-16 recites the limitation “performing a surgical action in the hip joint” which renders the claim indefinite as it is unclear what step is being recited by the limitation “performing a surgical action”. Furthermore, the specification does not recite a specific type of “action” and thus this step is indefinite. Appropriate correction is required.
Claim 161 at Lines 3-4 recites the limitation “a hip region” and “a pelvic bone region”. It is unclear if the recited hip region is the previously recited hip joint itself or an area in another place in the hip or a region nearby, and further unclear if the recited pelvic bone region is the previously recited pelvic bone itself or another area of the pelvic bone or a region nearby. Appropriate correction is required.
Claim 164 at Lines 13-14 recites the limitation “a hip region” and “a pelvic bone region”. It is unclear if the recited hip region is the previously recited hip joint itself or an area in another place in the hip or a region nearby, and further unclear if the recited pelvic bone region is the previously recited pelvic bone itself or another area of the pelvic bone or a region nearby. Appropriate correction is required.
Claim 166 at Line 13 recites the limitation “a hip region” and “a pelvic bone region”. It is unclear if the recited hip region is the previously recited hip joint itself or an area in another place in the hip or a region nearby, and further unclear if the recited pelvic bone region is the previously recited pelvic bone itself or another area of the pelvic bone or a region nearby. Appropriate correction is required.


Allowable Subject Matter
Claims 151-168 would be allowable if rewritten or amended to properly overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. (See also the claim objections above) It is suggested that in order to overcome the 112(b) rejections above, the Applicant should amend the “performing a surgical action” language by replacing it with alternate language (“and/or the step of”, “further comprising the steps of a, b, or c”… etc) as seen in the parent applications, or with Markush group language (“selected from the group consisting of”). The Applicant is welcome to contact the Examiner directly via telephone or email in order to sort out the specific claim language since the Applicant is not located in the US.

Response to Arguments
Applicant’s amendments, filed 11/08/21, have overcome the objections to claims 151-153, 155, 157, 159-162, 164, 166 & 168. 
Applicant’s amendments, filed 11/08/21, have overcome some of the 112(b) rejections for claims 151-153, 155, 157, 159-162, 164, 166 & 168. See above for the remaining 112(b) rejections.

In regards to Applicant’s argument, filed 11/08/21, with respect to all claims rejection under 35 USC 103 over Shah and Schaubel: The Applicant’s arguments have been fully considered and the rejection has been overcome based on the newly amended claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WEISS/Primary Examiner, Art Unit 3775